          Case 4:19-cr-40081-JPG Document 35 Filed 01/09/20 Page 1 of 7 Page ID #80




                                                                            -T .. -vLo                       ■nV^4?I 'T)Tr4r^f V

                                                                        frtv./>4-           4t,e                            t^TA'4^;f+
                                                                        P^t:                                                r'tAc^'in




                                    S4ei ■VtX rtf ^yUor.fc^                                                     AiAtwViP e *                            -^^G*


                                   V5.



                I /aAaX^ y.



                                                           AA n -V-'iO A
      .




                                        Ap(0"wv^^L                             r.c.^               U<\
                               re-A.So.v/AS AcjCor^-:«rt -W>                                             A-fP. ^rn.    \r^
                       ^ .\n\:c- re.iN^ .p Cp ^fe- 4-^ :4p^lft?«-f'                                              wy A-HcTAtfY
                 "tz* 1 n.+iiXf^A.. > Sc)e_t.\^ li* >"i r\<r.-V                                                             /a^iT^l F ke- C<i^ V
                             R*               '£5^                      ^ u.^-C                                 ^                           .^Lc,.\S)
                      l\A vjc.                lo^c,it^(^'>, .-^1 jcT-f'l .          (|< j «k? /®if ^/-ic-.f e. Aece5'i'<\ry
                                         (W                 A+. pfr. Pce-S'.'v.Ma V Co.1 k.                -V               aHoTApy/
                                            -W A(\ly                                of-fU«» ^\cr^                                               "Vo "VUp-
                                  fA- ."s-VaaAap/^ oF pf-.ff                           C.          \ Coa/^^c4-.

                4)                  vKv app^^V fic,U4r, '?.. rO cvr ,» .Av<..4/ fer V>r"«-^V.S"                                         Appct.\
                                        1        \ ^                0   '              4                                                  ' '
                ^s.f'+e/' -VtAVF H«-                                4^^+- Up         .■\c+ Yt^CSc ^ i-ij-WU np(t lf-*rc l«t.j-
                                                             \A«-Vn.'*V f^RO: . -.                       f Xc\x^ V%o.\-VrY S.. Vc
                                         //            '                                                                        ^
           (F                     '^* /-A«_t: CT". UrV) i                    TUp <u*^c. -F                               okF<..\f(0 «-uir^e-ifp
           i.\ i.1 C,/^,Av;^a^                             T,j >0 C'v5i' /«.,).j C7f5-V"viyt 4o tiAy -S>" -                         fv Cf ir .■^
/-N
                  1         ' r                                 •
                             J      Dp^+w.: a;                  -fo \\AP. Pf:'.Pi S                                         "l.'^v^■^l»A^+AV"Jr
                                    \                      ,^                                                       /'                             '
           Ci\n ^<■.F5^^.^ Xrp.vv                                                      VVp         A€,*/V            C.Wa IC^-a                 cVia
           dF Ct*^-f-cXv -S4-A.-f<. Va t4<\Fc-We.c                                           3 8*^ S-C.3'7i                                     S4 £. -3X^25^
                                    '                                                                                                           ^ow
                                                                                                                                                             1

          Case 4:19-cr-40081-JPG Document 35 Filed 01/09/20 Page 2 of 7 Page ID #81
                                                                                                                                                             f




                                                                                      ■ L-.'. - . i~i ■      ""      "^Vvr; 1 "           ri fv." '■" ^          "
                                                              \A/\clsU^^—
                                                              /y.                         »
                                       r* fe vv\PlA.srfk-V for
                                                   N
                                                                                N.sf^fcf+VN'e             Co'^^vfe\^           r>f C "V   s--^

                          Ct      ri^\                        3.
                                  ■■■>1       \ 3


                               fet.'L'^ok\ fC^                                           vi\^ -yUo-t Sitvcjif T'.t, vk +L(>'
                          f.A Ti;'. 4-/'';(            >,f-                      for ■Vu^' -S^v^a-AL c_'.                                           T
                                              li                    fl"V »*\^                             lv«*j.. JC ^ U.-'t" T U«v
           Ca Sc /rt,.> -Ka\-                                                                                ^-fc J a.-Si ion r *.»n^ .
           /"iC^^+Io.-i-i' "to -^Vvc                           L.e\K^ |I*\./ A+\r ^.r          ih f^itS(^.\^' t?^                                C"*c.i (
           la t . 1                 V.o\A+i.-<- "tVfl. Ceri.r+;+NA,'V7r^r'                                ^rrccrr              ^ &l 4(,           i^r-fU

                                                       A'H^rAc^ Cifl-, Cc«^i-€\+ -W                                               A. <=i«(C A.'i
           *fj A^jo\.^-v a "Vrc^V cjowA(f\ 5irt<-<' m+o^~a*?^ ^5; .^AnUW -Vfl ccA+r^iiA
                  ~Vr7« f            \ - ""^            ^ it                            U -VL.'                                of-j.vAifrcr'


                       ^rTDP iS L«yiA<.V ,K\^i                                       a .fA<r                              T.          utr-\iAc^
                      eycJL*                                       ^ <\rt^ 'Y^*~                                  ICVA\rf >fcwt
                                               f\ W4-.-.'. .1 f fM\Ace-\re- iX "Hit C.r".                                1I              L                -Hor >w^ |r C
                            V'c\e,a.r\Y  -(^
                                              5*            ke vS ,^.-t LOe U-                                                          "m ^.r>ptAWA**-
                                                                                                                                              ^ ^
             A1. s - "Hvi? cf fort j "i F ^ « \r.'«_c ■\ "V      (.va \ -ja ? c c-c-a                                                   Iv^ j All      C
           ^Vr rt-Vu?At^ "\^                                                \ <xf"V<^r +Mrt I :. "y. ViA«_/«_ Ar "aV                                                 ^
                      T               fe e /^r40c l^ "T WtAa-^AV ^rev^'^j-or.J" R.« U
                            aC -f U ^i* "7 t7pr^^\4                               . U '7,» .; 4 . (^ \\'^         C-irrRTrXGr ir"
      _




                             4^177: CflAtf l\«.C W*- *-*                                 aa # 51 T ^ Hit c, ^T.-^                 -
           n ^Ic.^ -|-L^. r nt^rfs -fe W /.<i jfv^\C 1 rt r-f ~lo                                                  c-rV.i-p A c Ac*
           10 S'ee                i^-hcvAiPY AAt'<:A'A                           ItAeu'>\f&^r                                        Uy ) iic_\Arf
           ■^t(( 4-fy»«» < .%'vy 4^         .ci,^» .*.j                                c.r ^4-7                        t\ (            Wat a_r^
           Vinlrtt^-^' ^v/f 4l\.< /.>av ■HiPouaL.
E   ^ ^
                                  AIL is Vpw.<z_                                 c.frrcr."f
                                                                                                      TcS^cc                             5fj»\<.X)
                                                                                                            P^.Tr>7^.^Y;iC^ K
          Case 4:19-cr-40081-JPG Document 35 Filed 01/09/20 Page 3 of 7 Page ID #82




                      Defendant-Appellant filed a Notice of Appeal on December 12, 2019.

        EOF No. 31.
                                                                                                 \

              6.      Counsel for Defendant-Appellant is not well versed in appellate law

        and does notjnsb^represent Defendant-Appellant on appeal.
              7.      Mr.Snojwden is currently housed at the   Williamson County Jail,
                                                                                                 5. C
        Marion,Illinois.

              8.      Counse   met with Mr. Snowden on December 16, 2019 and advised of

        his wish to withdraw   from said appeal. Mr. Snowden consented to the same.
                                                                                             SUiP
              9.      A copy ifthis motion will be sent to him via U.S. mail.
                                                                                                 tjr-'             j
               lb.    Counse   has informed Assistant U.S. Attorney Amanda Robertson of                            e^
                                                                                                             Cve.vctr
        this request to withe raw from representation on appeal.                                               |c>
               For the forego Lng reasons, counsel respectfully requests an permission to                \

MV      withdraw from repr'€ sentation of Defendant-Appellant on appeal in this matter and

^ ^ ^' to stay such appellale deadlines until said counsel is appointed.
               FURTHER A FIANT SAYETH NOT.                                                   l^r A Y J

                                                Respectfully submitted,

             for                                /s/ Jordan J. Camnanella              -\o
                                                Jordan J. Campanella
                                                108 E. Main Street
                                                DuQuokt, XL 62882                           oF "He
                                                (618) 542-2328
                                                                                            q^c-4-            l(
                                                ATTORNEY FOR DEFENDANT-
                                                APPELLANT                                 Co IV Fo           Hp


                                                                                         ^i'V\
                                                                                         0

                                                                                            '55'0/^
                                                                                                     A   c-t.
 Case 4:19-cr-40081-JPG Document 35 Filed 01/09/20 Page 4 of 7 Page ID #83




whereby a ddaidant rtiust abide by the law while under post-release
supervision or risk addrii^ionai punishment(see below).

Appeals and PetitionB for Writs of Ceitiorari:

If the defendant did n(k waive the right tx> appeal in a plea agreement,the
defense may appeal bop the conviction and^sentence imposed.The
public defender will continue to represent the defendant,for free, during
the~appeaimiere is a very short period during which the defenselnust
state its intention to appeal Chotice"of appeal),so the subject should be
discussed immediately after sentencing. See F^. R. Add. Pro. 4fbl.
If the defendant do^ ^win the appeal in the United Stat^ Court of
Appeals for the Fourth ircuit; he ch'she can file a petition for writ of
certiorari with the Supi !me Court of the United States. Ordinarily, the
 public defender would rntinue to represent the defendant during the
~petitioh for cafidfafi ai id, ifthe writ is granted, during the briefihg and
oral argument in the Si ipreme Court.

Supervised Release and Violations:

Almost every federal offense carries with it a term of supervised release.
Supervised release is like "probation:"a defendant must report to the
Probation Office, subm tto drug testing and abide try the law and standard
conditions of supervisej release.

There are, unfortunate y, many ways to violate supervise release -not
submitting monthly reports, having a dirty drug test, or bang arrested for
new criminal conduct

When a Probation Officer flies supervised release charges,they are
contained in a charginc document called a "Petition."Tf the defendant —
cannot afford an attorney,the public defender will tie appa'nted for these
revocation proceeding^

The defendant has mui[h     more limited rights in revocation proceedings
than when facing substantive federal charges. f=br example, at a revocation
hearing there is no juiV.The government need only prove the charges by
      Case 4:19-cr-40081-JPG Document 35 Filed 01/09/20 Page 5 of 7 Page ID #84




/-N
                                                                    Tlip                              T^; ^4^.V
                                                                C^i./^^ P«r             G~iVh..-VLr pr^                  4
        Ua\-V^^               C          A^er:c.nk                                 T/f':,r^f\C
                  ^^U •..^V.^F                                                     ^e\je,Al\     Ci.rr »a
                  V               /
                                                                                                                               'TP(r
                  y^-

        T1)/>a rt \S^ V. S^Ant.'^O »\                                    \
                      iic      .■.^A-^-+- A ^9'i'M'' ,i"t'



                                                                     -
                                                                                   —-




                                                                             \ .
                                                         ft f            <pf A«.rv;cc

                      X "TsfiAttiSi \/ S                           ?;WS. A cc^,v^^U:rt4-                  'uAtfP^f
rs       rniA^t^y ft A Cx A <-o.,«<-s'\                                        Tf ^rc ^e«4                                     (f*?-
         X Q^c -VL^          Ci}'. f"\' Ais ^>"u^ .A.w'. A <Vrp"!"d*t ufoi^ r^<;.t"i«.'•, i\ "VVx: .t
         v" .■      t^-v-W        f%f-           Cf                            t/Ur <9 ^




                                                                                                     \/
                                                                                                     tN /yl^ . wiXr- w



                                                                                                    ^0 V iW.             Si.




r\
40081-JPG Document 35 Filed 01/09/20 Page 6 of 7
                                           d
                                           o

                                      ^ I


                                hr-   f^,
                                      C7=^ ^

                                 -Q
                                      - L
                                      >    (^




   m
   fo
   W
   fj.

   w
   I
   M'

  (i)
   CP
   w
   o




             H




                                      /
                      c
                                y     JJ/ a ,
                  1                  RECEiV
                                            JAN 0 9 2020
                                     CIERK. U.S. DISTRICT COURT
   FSC                              SOUThtRN DISTRICT CF ILLiNOIS
    MIX
  Envelops                                    aeriTON cffice
PSC* C137131
               m/S ENVELOPE IS RECYCLADLEAND MADE WITH 30% POST CONSUMER CONTENT ^   ©LISPS 2016
                                                                                                   40081-JPG Document 35 Filed 01/09/20 Page 7 of 7
